As filed with the Securities and Exchange Commission on June 6, 2014 Registration No. 333-195992 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GOLD RESERVE INC. (Exact name of registrant as specified in its charter) Yukon, Canada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 926 W. Sprague Avenue, Suite 200 Spokane, Washington 99201 Tel: (509) 623-1500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Rockne J. Timm 926 W. Sprague Avenue, Suite 200 Spokane, Washington 99201 Tel: (509) 623-1500 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a copy to : Jonathan B. Newton Baker & McKenzie LLP 700 Louisiana, Suite 3000 Houston, Texas 77002 Tel: (713) 427-5000 Approximate date of commencement of proposed sale to the public: From time to time on or after the effective date of this registration statement If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The Selling Shareholder may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED JUNE 6, 2014 PROSPECTUS GOLD RESERVE INC. Up to 11,707,979 Class A Common Shares offered by the Selling Shareholder The selling shareholder named in the section “ Selling Shareholder ” (the “ Selling Shareholder ”) may from time to time offer and sell, in one or more offerings, up to 11,707,979 Class A Common Shares, no par value per share (“ Class A Common Shares ”), of Gold Reserve Inc. (the “ Company ”) held by the Selling Shareholder. The Class A Common Shares offered hereby (individually, or collectively, the “ Securities ”) may be offered from time to time by the Selling Shareholder through ordinary brokerage transactions, in negotiated transactions or otherwise, at market prices prevailing at the time of sale or at negotiated prices and in other ways as described in the “ Plan of Distribution .” The Securities explicitly do not include (i) any outstanding Class A Common Shares or (ii) Class A Common Shares that may be issued to the Selling Shareholder upon the conversion of the Company’s 5.50% Senior Subordinated Convertible Notes due 2014 (“ Modified Notes ”) that are covered by the Company’s registration statement filed with the SEC on Form F-3, file number 333-186851. We will not receive any of the proceeds from the resale of these Securities. Our Class A Common Shares are listed for trading on the TSX Venture Exchange (the “ TSXV ”) under the symbol “GRZ.V” and trade on the OTCQB under the symbol “GDRZF.” On June 5, 2014, the closing sale prices of the Class A Common Shares as reported by the TSXV and OTCQB were Cdn $3.73 and $3.40, respectively.Our Class A Common Shares have full voting, dividend and liquidation rights. An investment in the Securities is speculative and involves a high degree of risk. See “ Risk Factors ” beginning on page 9. You should read this document and the documents incorporated by reference into this prospectus before you invest. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Securities are being offered to investors in the United States of America, other than in the states of Montana, New Hampshire and North Dakota . The date of this prospectus is , 2014. TABLE OF CONTENTS ABOUT THIS PROSPECTUS . 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS . 3 WHERE YOU CAN FIND MORE INFORMATION 4 INCORPORATION BY REFERENCE 4 RECENT EVENTS . 5 PROSPECTUS SUMMARY 7 RISK FACTORS . 9 CAPITALIZATION AND INDEBTEDNESS . 15 USE OF PROCEEDS . 16 EXPENSES . 16 TRADING PRICE FOR CLASS A COMMON SHARES . 17 DESCRIPTION OF CLASS A COMMON SHARES . 18 SELLING SHAREHOLDER 18 PLAN OF DISTRIBUTION 19 EXCHANGE CONTROLS . 21 INSPECTION OF DOCUMENTS . 21 TAXATION 22 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITY 28 LEGAL MATTERS . 29 EXPERTS . 29 1 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement on Form F-3 that we filed with the U.S. Securities and Exchange Commission (the “ SEC ”) with respect to the Securities which may be offered and sold from time to time in one or more offerings by the Selling Shareholder named in the section “ Selling Shareholder .” This prospectus only provides you with a general description of the Securities that the Selling Shareholder may sell or offer. Each time the Selling Shareholder sells the Securities, if required, we will provide a prospectus supplement or amendment containing specific information about the offering. Any such prospectus supplement or amendment may include a discussion of any risk factors or other special considerations that apply to that offering. The prospectus supplement or amendment may also add, update or change the information in this prospectus or in the documents that we have incorporated into this prospectus by reference. To the extent that any statement made in a prospectus supplement or amendment conflicts with statements made in this prospectus, the statements made in the prospectus supplement or amendment will be deemed to modify or supersede those made in this prospectus. The rules of the SEC allow us to incorporate by reference certain information into this prospectus. Before purchasing any of the Securities, you should carefully read this prospectus, especially the information discussed under “ Risk Factors ,” and any prospectus supplement or amendment together with the additional information incorporated by reference herein. See “ Incorporation by Reference ” for a description of the documents from which information is incorporated and “ Where You Can Find More Information ” to learn how to obtain a copy of such documents. You should rely only upon the information contained in, or incorporated by reference into, this document. We have not, and the Selling Shareholder has not, authorized any other person to provide you with different information. No other person is authorized to give any information or to represent anything not contained or incorporated by reference in this prospectus. You must not rely on any unauthorized information or representation. This prospectus is an offer to sell only the Securities offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. You should assume that the information appearing in this document is accurate only as of the date on the front cover of this document. Our business, financial condition, results of operations and prospects may have changed since that date. Unless the context requires otherwise, reference in this prospectus to: · “we,” “us,” “our,” “Gold Reserve,” the “registrant” or the “Company” refers to Gold Reserve Inc. and its subsidiaries · “$”, “U.S. $,” or “U.S. dollars” in this document refer to U.S. dollars · “Cdn$” or “Canadian dollars” refer to Canadian dollars · “Securities Act” refers to the U.S. Securities Act of 1933, as amended · “Exchange Act” refers to the U.S. Securities Exchange Act of 1934, as amended 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS The information presented or incorporated by reference in this document contains both historical information and “forward-looking statements” (within the meaning of Section 27A of the Securities Act, Section 21E of the Exchange Act and the Securities Act (Ontario)) that may state our intentions, hopes, beliefs, expectations or predictions for the future. Forward-looking statements are necessarily based upon a number of estimates and assumptions that, while considered reasonable by us at this time, are inherently subject to significant business, economic and competitive uncertainties and contingencies that may cause our actual financial results, performance, or achievements to be materially different from those expressed or implied herein and many of which are outside our control. Some of the material factors or assumptions used to develop forward-looking statements include, without limitation, the uncertainties associated with: the arbitration proceedings under the Additional Facility Rules of the International Centre for Settlement of Investment Disputes (“ ICSID ”), against the Bolivarian Republic of Venezuela seeking compensation in the arbitration for all of the loss and damage resulting from Venezuela’s wrongful conduct (Gold Reserve Inc. v. Bolivarian Republic of Venezuela (ICSID Case No. ARB(AF)/09/1)) (the “ Brisas arbitration ”), actions by the Venezuelan government, economic and industry conditions influencing the future sale of the Brisas Project (as defined herein), related equipment and conditions or events impacting our ability to fund our operations or service our debt. Forward-looking statements involve risks and uncertainties, as well as assumptions that may never materialize, prove incorrect or materialize other than as currently contemplated which could cause our results to differ materially from those expressed or implied by such forward-looking statements. The words “believe,” “anticipate,” “expect,” “intend,” “estimate,” “plan,” “may,” “could” and other similar expressions that are predictions of or indicate future events and future trends which do not relate to historical matters, identify forward-looking statements. Any such forward-looking statements are not intended to provide any assurances as to future results. Numerous factors could cause actual results to differ materially from those in the forward-looking statements, including without limitation: · outcome of our arbitration against the Bolivarian Republic of Venezuela; · continued servicing or restructuring of our convertible notes or other obligations as they come due; · prospects for exploration and development of other mining projects by us; · equity dilution resulting from the conversion of the convertible notes in part or in whole to Class A Common Shares; · value, if any, realized from the disposition of the remaining Brisas Project related assets; · ability to maintain continued listing on the TSXV or continued trading on the OTCQB; · competition with companies that are not subject to, or do not follow, Canadian and U.S. laws and regulations; · corruption, uncertain legal enforcement and political and social instability; · our current liquidity and capital resources and access to additional funding in the future if required; · regulatory, political and economic risks associated with foreign jurisdictions including changes in laws and legal regimes; · currency, metal prices and metal production volatility; · adverse U.S., Canadian and/or Mexican tax consequences; · abilities and continued participation of certain key employees; and · risks normally incident to the exploration, development and operation of mining properties. 3 This list is not exhaustive of the factors that may affect any of our forward-looking statements. See “ Risk Factors .” Investors are cautioned not to put undue reliance on forward-looking statements, whether in this document, other documents periodically filed or furnished with the SEC or other securities regulators or presented on our website. Forward-looking statements speak only as of the date made. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by this notice. We disclaim any intent or obligation to update publicly or otherwise revise any forward-looking statements or the foregoing list of assumptions or factors, whether as a result of new information, future events or otherwise, subject to our disclosure obligations under applicable rules promulgated by the SEC. Investors are urged to read our filings with U.S. and Canadian securities regulatory authorities, which can be viewed online at www.sec.gov and www.sedar.com , respectively. WHERE YOU CAN FIND MORE INFORMATION We are subject to the periodic reporting and other informational requirements of the Exchange Act. Under the Exchange Act we are required to file or furnish annual and special reports and other information with the SEC. As a foreign private issuer under the Exchange Act, we are exempt from rules under the Exchange Act prescribing the furnishing and content of proxy statements, and our officers, directors and principal shareholders are exempt from reporting and short-swing profit recovery provisions contained in Section 16 of the Exchange Act. We are also exempt from Regulation FD. You may read and copy any of the reports, statements, or other information we file or furnish with the SEC at the SEC’s Public Reference Section at treet, N.E., Washington, D.C. 20549 at prescribed rates. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. The SEC filings are also available to the public from commercial document retrieval services and are available at the Internet website maintained by the SEC at www.sec.gov. These reports and other information filed or furnished by us with the SEC are also available free of charge at our website at www.goldreserveinc.com, under our “Investor Relations” tab. Our website also contains filings made with the Canadian securities regulatory authorities, which can also be accessed at www.sedar.com . The information contained in our website is not incorporated by reference and does not constitute a part of this prospectus. INCORPORATION BY REFERENCE We have filed with the SEC a registration statement on Form F-3 under the Securities Act covering the Securities offered by this prospectus. This prospectus does not contain all of the information that you can find in our registration statement and the exhibits to the registration statement. Statements contained in this prospectus as to the contents of any contract or other document referred to are not necessarily complete and in each instance such statement is qualified by reference to each such contract or document filed or incorporated by reference as an exhibit to the registration statement. The SEC allows us to “incorporate by reference” the information we file or furnish with them. This means that we can disclose important information to you by referring you to other documents that are legally considered to be part of this prospectus, and later information that we file or furnish with the SEC will automatically update and supersede the information in this prospectus. We incorporate by reference into this prospectus the following documents: · Our annual report on Form 40-F, for our fiscal year ended December 31, 2013 filed on April 29, 2014; · Our reports on Form 6-K furnished on June 1, 2012, April 29, 2014, May 1, 2014, May 5, 2014, May 7, 2014 (two reports) and May 23, 2014 (no interim financial information incorporated by reference is audited); 4 · All other reports filed pursuant to Section 13(a) or 15(d) of the Exchange Act since the end of the fiscal year covered by the Form 40-F mentioned above; · The description of Capital Stock set forth in the Registration Statement on Form F-10 (File No. 333-142655) filed on May 7, 2007; and · Our Articles of Incorporation and our By-laws contained in Exhibits 3.1 and 3.2 to the Proxy Statement/Joint Prospectus included as a part of our Registration Statement on Form S-4 (Registration No. 333-68061) filed with the SEC on November 27, 1998. In particular, we incorporate by reference our audited financial statements included in Exhibit 99.2 to our Annual Report on Form 40-F for the fiscal year ended December 31, 2013. In the event of conflicting information in these documents, the information in the latest filed documents should be considered correct. In addition, any future filings made with the SEC under the Exchange Act after the date of this prospectus and prior to the termination of the offering of the Securities made under this prospectus, and any future reports on Form 6-K furnished by us to the SEC during such period or portions thereof that are identified in such forms as being incorporated into the registration statement of which this prospectus forms a part, shall be considered to be incorporated in this prospectus by reference and shall be considered a part of this prospectus from the date of filing of such documents. You may obtain copies of any of these filings as described below, through the SEC or through the SEC’s Internet website, or through our website as described in “ Where You Can Find More Information. ” Documents incorporated by reference are available without charge, excluding all exhibits unless an exhibit has been specifically incorporated by reference into this prospectus, by requesting them in writing or by telephone to: Mary E. Smith Gold Reserve Inc., 926 W. Sprague Avenue, Suite 200 Spokane, Washington 99201 Tel: 509-623-1500 RECENT EVENTS Our current activities include: · continued exploration related to our working interest in the La Tortuga project, a copper and gold prospect located in Jalisco State, Mexico; · executing our Request for Arbitration under the Additional Facility Rules of the ICSID against the Bolivarian Republic of Venezuela (including efforts to reach a settlement) whereby we are seeking compensation for all of the loss and damage resulting from the Venezuelan government’s wrongful conduct, including its expropriation of the Brisas Project and our Choco 5 property (which we refer to herein as the Brisas arbitration); · Identifying and evaluating alternatives associated with obtaining additional funds to support continued operating activities as well as alternatives that may be available for servicing our convertible notes; 5 On April 25, 2014, we signed a term sheet with our largest noteholders to extend the maturity date of approximately $25.3 million aggregate principal amount of the Modified Notes from June 29, 2014 to December 31, 2015 and issue up to $12 million aggregate principal amount of new senior subordinated convertible notes (the “ New Notes ”) also maturing December 31, 2015. On May 7, 2014, we announced certain modifications to the terms of the arrangement, which were binding subject to TSX Venture Exchange approval. The TSX Venture Exchange approved the modified terms of the arrangement on May 9, 2014. The parties to the term sheet have agreed to work promptly to execute definitive agreements.We anticipate thatthe transactionwill close on or before June 13, 2014. The relevant terms of the Modified Notes (see Note 11 to the audited consolidated financial statements incorporated by reference into this prospectus) will be amended to be consistent with the New Notes. The New Notes and the Modified Notes (as amended from the date of closing) (collectively, the “ Notes ”) will bear interest at a rate of 11% per year, which will be accrued and be capitalized quarterly and be payable in kind, subject to certain limitations discussed below. Subject to certain conditions, the New Notes and the Modified Notes may be converted, at the option of the holder, into 285.71 shares of Class A Common Shares per $1,000 (equivalent to a conversion price of $3.50 per Class A Common Share) at any time upon prior written notice to us, redeemed or repurchased. Notes issued in connection with interest payments will be payable in cash on maturity and may be redeemed or repurchased, but will not be convertible into Class A Common Shares. We will pay in the case of the New Notes, a fee of 2.5% of the principal in the form of an original issue discount and in the case of the Modified Notes, a cash extension fee of 2.5% of the principal. The Notes will be senior unsecured, equal in rank and subject to certain terms including: (1) the Brisas Project mining data and any arbitration award may not be pledged without consent of holders comprising at least 75% in principal amount of Notes; (2) we may not incur any additional indebtedness that ranks senior to or pari passu with the Notes in any respect without consent of holders comprising at least 75% in principal amount of Notes; (3) each holder of Notes will have the right to participate, on a pro rata basis based on the amount of equity it holds, including equity issuable upon conversion of convertible securities, in any future equity or debt financing; (4) the Notes shall be redeemable on a pro rata basis, by us at the noteholders’ option, at a price equal to 120% of the outstanding principal balance plus accrued interest upon the issuance of a final arbitration award, with respect to which enforcement has not been stayed and no annulment proceeding is pending; provided that we shall only be obligated to make a redemption to the extent of the net cash proceeds received are in excess of $20.0 million, net of taxes and $13.5 million to fund accrued and unpaid prospective operating expenses; (5) capital expenditures (including for exploration and related activities) shall not exceed $500,000 in any 12-month period without the prior consent of holders of a majority of the Notes; and (6) we shall not agree with any of the noteholders to any amendment or modification to any terms of the Notes, provide any fees or other compensation whether in cash or in kind to any holder of the Notes, or engage in the repurchase, redemption or other defeasance of any Notes without offering such terms, compensation or defeasance to all holders of the Notes on an equitable and pro-rata basis; and · efforts to sell the remaining Brisas Project, a gold and copper project located in the Kilometer 88 mining district of the State of Bolivar in south-eastern Venezuela (the “ Brisas Project ” or “ Brisas ”), equipment and related assets. 6 PROSPECTUS SUMMARY The following summary highlights certain information contained elsewhere in this prospectus and in the documents incorporated by reference herein. It does not contain all the information that may be important to you. You should carefully read this prospectus and the documents incorporated by reference herein, before deciding to invest in our securities. The Company We are incorporated under the laws of Yukon, Canada and are engaged in the business of acquiring, exploring and developing mining projects. We are an exploration stage company incorporated in 1998 under the laws of Yukon, Canada and are the successor issuer to Gold Reserve Corporation, which was incorporated in 1956. From 1992 to 2008 we focused substantially all of our management and financial resources on the development of the Brisas Project. The Brisas Project and our Choco 5 property (also located in Venezuela) were expropriated by the Venezuelan government in 2008. As of June 30, 2013 (the last business day of our most recently completed second fiscal quarter) less than 50% of our outstanding voting securities were directly or indirectly held of record by residents of the U.S. Because the share ownership percentage of U.S. residents of the Company is less than 50% and we are organized under the laws of Yukon, Canada, we are a “foreign private issuer” pursuant to Rule 3b-4 under the Exchange Act. We previously reported as a foreign private issuer for many years prior to our annual report on Form 10-K for the fiscal year ended December 31, 2009, as during 2009 our shareholder composition changed such that more than 50% of our outstanding voting securities were directly or indirectly held of record by residents of the U.S. and greater than one-half of our management and directors were U.S. residents.As of June 30, 2011, we returned to foreign private issuer reporting for administrative ease and as a cost-savings measure. Our administrative office is located at 926 West Sprague Avenue, Suite 200, Spokane, WA 99201, U.S.A. and our telephone and fax numbers are (509) 623-1500 and (509) 623-1634, respectively. Relationship to Selling Shareholder Except as otherwise disclosed in this prospectus, the Selling Shareholder does not have, and within the past three years has not had, any position, office or other material relationship with us. In the second quarter of 2012, the Selling Shareholder, and certain other holders of the Company’s convertible notes, entered into a restructuring agreement (the “ Restructuring Agreement ”) with the Company. During the fourth quarter of 2012, pursuant to the Restructuring Agreement, we consummated the restructuring of $101.3 million of our $102.3 million total convertible notes due 2022 (the “ Original Notes ”). In connection with the restructuring, we paid approximately $33.8 million in cash and issued approximately $42.2 million in equity (representing 12,412,501 Class A Common Shares at $3.40 per share), approximately $25.3 million aggregate principal amount of Modified Notes (convertible into Class A Common Shares under certain circumstances at $4.00 per share) and a contingent value right distributed pro-rata to the participating note holders totaling 5.468% of any award or settlement of our ICSID arbitration. The Selling Shareholder participated in the restructuring and received a total of 7,959,265 Class A Common Shares, Modified Notes in the aggregate principal amount of approximately $16.2 million, cash in the amount of approximately $10.8 million and 3.506% contingent value rights. On April 25, 2014, the Company signed a term sheet with its largest noteholders, subject to TSX Venture Exchange approval, to extend the maturity date of approximately $25.3 million aggregate principal amount of the Modified Notes and to issue up to $12 million of New Notes. The Company announced certain modifications to the terms of the arrangement on May 7, 2014 and the TSX Venture Exchange approved the modified terms of the arrangement on May 9, 2014. The Selling Shareholder is participating in the restructuring transaction. See“ Selling Shareholder ” for the amount of Class A Common Shares beneficially owned by the Selling Shareholder prior to this offering, the amount of Class A Common Shares being registered for resale, as well as the current percentage of the class owned by such Selling Shareholder. 7 The Offering Securities to be offered by the Selling Shareholder 11,707,979 Class A Common Shares of the Company held by the Selling Shareholder. The Securities explicitly do not include (i) any outstanding Class A Common Shares or (ii) Class A Common Shares that may be issued to the Selling Shareholder upon the conversion of the Company’s Modified Notes that are covered by the Company’s registration statement filed with the SEC on Form F-3, file number 333-186851. Terms of the Offering The Selling Shareholder will determine when and how it will sell the Securities offered in this prospectus. OTCQB Symbol for Class A Common Shares GDRZF TSXV Symbol for Class A Common Shares GRZ.V Use of Proceeds We will not receive proceeds from the resale of the Securities by the Selling Shareholder. Risk Factors See “ Risk Factors ” beginning on page 9 and other information included in this prospectus or incorporated by reference herein for a discussion of factors you should consider before deciding to invest in the Securities. 8 RISK FACTORS Set out below are certain risk factors that could materially adversely affect our future business, operating results or financial condition. Investors should carefully consider these risk factors and the other risk factors and information in this prospectus, including under “Cautionary Statement Regarding Forward-Looking Statements” and our filings with the SEC. These filings include our annual report on Form 40-F for the year ended December 31, 2013 filed with the SEC on April 29, 2014, which is incorporated by reference in this prospectus, our reports on Form 6-K subsequently furnished to the SEC of which we have determined to incorporate by reference into this prospectus, and the other documents incorporated by reference in this prospectus, before making investment decisions involving the Securities. Risks Related to Our Arbitration Proceedings Failure to prevail in, or settle, the Brisas arbitration and to obtain adequate compensation from the Venezuelan government for its expropriation of the Brisas Project and our Choco 5 property could materially adversely affect the Company. In October 2009, we filed a Request for Arbitration with ICSID against the Bolivarian Republic of Venezuela seeking compensation for all of the loss and damage resulting from the Venezuelan government’s wrongful conduct, including its expropriation of the Brisas Project and our Choco 5 property. Our claim includes the full market value of the legal rights to develop the Brisas Project as of the date of the Tribunal’s decision, the value of the Choco 5 property and interest on the claim calculated since the loss.Our claim as last updated in our July 2011 Reply totals approximately $2.1 billion, which includes interest from April 14, 2008 (the date of the expropriation) to July 29, 2011 (the date of our reply) of approximately $400 million. The cost of prosecuting the Brisas arbitration is substantial and there is no assurance that we will be successful in establishing the Venezuelan government’s liability or, if successful, will collect any award by the arbitration tribunal for compensation from Venezuela. Failure to prevail in the Brisas arbitration and obtain adequate compensation for the expropriation of these properties could materially adversely affect the Company. We do not know when our arbitration proceedings against Venezuela will be completed. We understand that numerous pending arbitration actions are being pursued against Venezuela at this time before the ICSID (See ICSID website at icsid.worldbank.org/ICSID/) and further understand that Venezuela has reportedly settled and/or made full or partial payment for damages to a limited number of claimants. ICSID Arbitrations are non-public proceedings and, as a result, we have no specific information regarding the actual amounts paid or what percentage such payments represented of the original claim against Venezuela or the timing of such payments. We understand that tribunals for similar arbitration proceedings typically require six to eighteen months from the date of the final oral hearing to finalize and issue a decision. Based on information available to us, the historical ICSID average appears to be approximately 1.2 years. The Tribunal held an oral hearing on the merits with the parties in February 2012 and t he parties submitted post-hearing briefs in March, May and June 2012 as requested by the Tribunal. In July 2012, the Tribunal issued a procedural order requesting both parties to submit further expert reports addressing certain valuation issues. The expert initial and reply reports for both parties were filed May 24 and June 28, 2013, respectively, and on August 5, 2013 the parties filed final comments on the expert reports. On October 15 and 16, 2013 the Tribunal held an oral hearing focused on the additional expert evidence requested in its previous procedural order. Subsequent to the October oral hearing the Tribunal issued post-hearing procedural instructions and the parties submitted post-hearing briefs on December 23, 2013. On April 30, 2014, the Tribunal requested both parties to submit their costs by May 26, 2014. Notwithstanding the historical average, based on the uncertain nature of arbitration under investment treaties, we do not have a basis upon which to estimate the timing or the amount of an award or settlement, if any, or the likelihood of its collection. Accordingly, there can be no assurances that the Brisas arbitration proceedings will be completed or settled within any specific or reasonable period of time, we will receive any award or settlement or 9 that any award or settlement will be collected within any specific or reasonable period of time following the award or settlement, if any. Risks Related to the Market for the Securities Failure to develop or further invest in our La Tortuga property (or acquire or invest in another mining project) could adversely affect future results including continued listing of our Class A Common Shares on the TSXV and/or the OTCQB. We are required to maintain compliance with the TSXV listing rules. No assurances can be given that we will be able to maintain compliance with the TSXV Company Manual and, as a result, could be subject to loss of our listing and future delisting actions. A delisting of our Class A Common Shares from the TSXV (or any inability to continue to trade on the OTCQB) could negatively impact us by: (i) reducing the liquidity and market price of our Class A Common Shares; (ii) reducing the number of investors willing to hold or acquire our Class A Common Shares, which could negatively impact our ability to raise equity or other financing; (iii) limiting our ability to use a registration statement to offer and sell freely tradable securities, thereby preventing us from accessing the public capital markets; (iv) impairing our ability to provide equity incentives to our employees; and (v) impairing our ability to pay holders of our convertible notes Class A Common Shares in lieu of cash upon certain terms and conditions under our indenture in connection with a fundamental change. The price and liquidity of our Class A Common Shares may be volatile. The market price of our Class A Common Shares may fluctuate based on a number of factors, some of which are beyond our control, including: · the result of the Brisas arbitration and litigation proceedings; · the restructuring and continued servicing of our convertible notes or other obligations as they come due; · economic and political developments in Venezuela; · our operating performance and financial condition; · continued listing of our Class A Common Shares on TSXV and trading on the OTCQB; · the public’s reaction to announcements or filings by ourselves or other companies; · the price of gold and copper and other metal prices, as well as metal production volatility; · the arrival or departure of key personnel; and · acquisitions, strategic alliances or joint ventures involving us or other companies. The effect of these and other factors on the market price of the Class A Common Shares has historically made our share price volatile and suggests that our share price will continue to be volatile in the future. The ownership of our existing shareholders could be significantly diluted if our convertible notes are converted to Class A Common Shares or if we do not have the ability to repurchase our convertible notes in cash or pay cash upon their conversion. In May 2007, the Company issued $103.5 million aggregate principal amount of Original Notes that mature on June 15, 2022. During the fourth quarter of 2012, we consummated the restructuring of $101.3 million of our then outstanding $102.3 million of Original Notes. In connection with the restructuring, we paid approximately $33.8 million in cash and issued approximately $42.2 million in equity (representing 12,412,501 Class A Common Shares at $3.40 per share), approximately $25.3 million aggregate principal amount of Modified Notes that mature on June 29, 2014 (convertible into Class A Common Shares under certain circumstances at $4.00 per share) and a contingent value right distributed pro-rata to the participating note holders totaling 5.468% of any award or settlement of our ICSID arbitration. As of March 31, 2014, we had outstanding approximately $26.4 million aggregate principal amount of convertible notes of which approximately $25.3 million aggregate principal amount of Modified Notes will mature on June 29, 2014 and approximately $1 million aggregate principal amount of 10 Original Notes will mature on June 15, 2022. If all such convertible notes were converted, an additional 6.6 million Class A Common Shares would be issued, thereby diluting the ownership of existing shareholders. On April 25, 2014, the Company signed a term sheet with its largest noteholders, subject to TSX Venture Exchange approval, to extend the maturity date of approximately $25.3 million aggregate principal amount of the Modified Notes and to issue up to $12 million of New Notes. The Company announced certain modifications to the terms of the arrangement on May 7, 2014 and the TSX Venture Exchange approved the modified terms of the arrangement on May 9, 2014. Subsequent to the completion of the terms of this agreement, if all of such Modified Notes (as amended at the closing date) and New Notes were converted to Class A Common Shares, an additional 10.7 million Class A Common Shares would be issued, thereby diluting the ownership of existing shareholders. Our ability to generate the cash needed to pay interest and principal amounts on our convertible notes and service any other debt depends on many factors, some of which are beyond our control. Our ability to generate cash from operations to meet scheduled payments or to refinance our debt will depend on our financial and operating performance which, in turn, is subject to the business risks described in this prospectus. Some of these risks are beyond our control. If our cash flow and capital resources are insufficient to fund our operational or debt service obligations, we may be forced to reduce or to delay capital expenditures, sell assets, seek to obtain additional equity capital or restructure our debt. Unless and until we successfully collect an arbitral award or reach a settlement, if any, or acquire and/or develop other operating properties which provide positive cash flow, our ability to meet our obligations as they come due or redeem in whole or part or otherwise restructure our indebtedness, or any other future indebtedness that we incur on or before the maturity of our indebtedness, will be limited to our cash on hand and/or our ability to issue additional equity or debt securities in the future. There can be no assurances that we will be able to refinance any of our indebtedness or incur additional indebtedness necessary for our pre-construction, construction or operative phases on commercially reasonable terms, if at all. We may issue additional Class A Common Shares, debt instruments convertible into Class A Common Shares or other equity-based instruments to fund future operations. We issued the Securities to provide us additional working capital. We cannot predict the size of any future issuances of securities, or the effect, if any, that future issuances and sales of our securities will have on the market price of our Class A Common Shares. Any transaction involving the issuance of previously authorized but unissued shares, or securities convertible into shares, will result in dilution, possibly of a substantial nature, to present and prospective holders of shares and in certain circumstances could result in a change of control. We do not intend to pay any cash dividends in the foreseeable future. We have not declared or paid any dividends on our Class A Common Shares since 1984. We intend to retain earnings, if any, to finance the growth and development of our business and do not intend to pay cash dividends on the Class A Common Shares in the foreseeable future. Any return on an investment in our Class A Common Shares will come from the appreciation, if any, in the value of the Class A Common Shares. The payment of future cash dividends, if any, will be reviewed periodically by our board of directors and will depend upon, among other things, conditions then existing including earnings, financial condition and capital requirements, restrictions in financing agreements, business opportunities and conditions and other factors. Risks Related to the Business Operating losses are expected to continue. We have no commercial production at this time and, as a result, we have not recorded revenue or cash flows from mining operations and have experienced losses from operations for each of the last five years, a trend we expect to continue unless and until the Brisas arbitration is resolved favorably to us and/or we acquire or invest in an alternative project and achieve commercial production. 11 We may not have sufficient liquidity to operate as a going concern if we are unable to successfully address our funding requirements. Our consolidated financial statements are prepared on a going concern basis, which contemplate the realization of assets and settlement of liabilities in the normal course of business as they come due. As of March 31, 2014, the Company had financial resources comprised of cash, cash equivalents and marketable securities totaling approximately $2.0 million and Brisas Project related equipment, which is being marketed for sale, with an estimated fair value of approximately $19 million. The Company's short-term financial obligations included convertible notes of approximately $25.3 million (face value) which as of March 31, 2014, mature in June 2014 and accounts payable and accrued expenses due in the normal course of approximately $1.0 million. On April 25, 2014, the Company signed a term sheet with its largest noteholders to extend the maturity date of approximately $25.3 million aggregate principal amount of its Modified Notes from June 29, 2014 to December 31, 2015 and issue up to $12 million of New Notes also maturing December 31, 2015. The Company announced certain modifications to the terms of the arrangement on May 7, 2014 and the TSX Venture Exchange approved the modified terms of the arrangement on May 9, 2014. The relevant terms of the Modified Notes will be amended to be consistent with the New Notes. No assurance can be given that we will be able to consummate the terms of the arrangement. In addition, the Company is continuing its efforts to dispose of the remaining Brisas Project related assets, pursue a timely and successful completion of the arbitration claim before ICSID, including a possible settlement between the parties, and consider other debt and equity funding alternatives as may be required in the future. Our efforts related to the terms of arrangement or future funding efforts may be adversely impacted by financial market conditions, industry conditions, regulatory approvals or other unknown or unpredictable conditions and, as a result, there can be no assurance that additional funding will be available or, if available, offered on acceptable terms. Industry competition for new properties could limit our ability to grow in the future. There is strong competition from other mining companies in connection with the acquisition of future properties considered to have commercial potential. Many of these companies have greater financial resources, operational experience and technical capabilities. As a result, we may be unable to acquire additional mining properties, thereby limiting future growth. Failure to retain and attract key personnel could adversely affect us. We are dependent upon the abilities and continued participation of key personnel to manage the Brisas arbitration and identify, acquire and develop new opportunities. Substantially all key management personnel have been employed by us for over 15 years. The loss of key employees (in particular those long time key management personnel possessing important historical knowledge related to the Brisas Project which is relevant to the Brisas arbitration) or an inability to obtain personnel necessary to execute our plan to acquire and develop a new project could have a material adverse effect on our future operations. Risks inherent in the mining industry could adversely impact future operations. Exploration for gold and other metals is speculative in nature, involves many risks and frequently is unsuccessful. As is customary in the industry, not all prospects will be positive or progress to later stages ( e.g. , the feasibility and permitting stages), therefore, management can provide no assurances as to the future success of its efforts to acquire, explore, develop or operate another mining property. Exploration programs entail risks relating to location, metallurgical processes, governmental permits and regulatory approvals and the construction of mining and processing facilities. Development can take a number of years, requiring substantial expenditures and there is no assurance that we will have, or be able to raise, the required funds to engage in these activities or to meet our obligations with respect to the exploration properties in which we may acquire an interest. Any one or more of these 12 factors or occurrence of other risks could cause us not to realize the anticipated benefits of an acquisition of properties or companies. As a foreign private issuer in the United States, we are subject to different U.S. securities laws and rules than a domestic U.S. issuer. We are a foreign private issuer under the Exchange Act and, as a result, are exempt from certain rules under the Exchange Act. The rules we are exempt from include the proxy rules that impose certain disclosure and procedural requirements for proxy solicitations. In addition, we are not required to file periodic reports and financial statements with the SEC as frequently, promptly or in as much detail as U.S. companies with securities registered under the Exchange Act. We are not required to comply with Regulation FD, which imposes certain restrictions on the selective disclosure of material information. Moreover, our officers, directors and principal shareholders are exempt from the reporting and short-swing profit recovery provisions of Section 16 of the Exchange Act and the rules under the Exchange Act with respect to their purchases and sales of our Class A Common Shares. U.S. Internal Revenue Service designation as a “passive foreign investment company” may result in adverse U.S. tax consequences to U.S. Holders. U.S. taxpayers should be aware that we have determined that we were a “passive foreign investment company” (a “ PFIC ”) under Section 1297(a) of the U.S. Internal Revenue Code (the “ Code ”) for the taxable year ended December 31, 2013, and that we may be a PFIC for all taxable years prior to the time the Company has income from production activities. We do not believe that any of the Company’s subsidiaries were PFICs as to any shareholder of the Company for the taxable year ended December 31, 2013, however, due to the complexities of the PFIC determination detailed below, we cannot guarantee this belief and, as a result, we cannot determine that the Internal Revenue Service (the “ IRS ”) would not take the position that certain subsidiaries are not PFICs. The determination of whether the Company and any of its subsidiaries will be a PFIC for a taxable year depends, in part, on the application of complex U.S. federal income tax rules, which are subject to differing interpretations. In addition, whether the Company and any of its subsidiaries will be a PFIC for any taxable year generally depends on the Company’s and its subsidiaries’ assets and income over the course of each such taxable year and, as a result, cannot be predicted with certainty as of the date of this prospectus. Accordingly, there can be no assurance that the Company and any of its subsidiaries will not be a PFIC for any taxable year. For taxable years in which the Company is a PFIC, any gain recognized on the sale of the Company’s Class A Common Shares and any “excess distributions” (as specifically defined) paid on the Company’s Class A Common Shares must be ratably allocated to each day in a U.S. taxpayer’s holding period for the Class A Common Shares. The amount of any such gain or excess distribution allocated to prior years of such U.S. taxpayer’s holding period for the Class A Common Shares generally will be subject to U.S. federal income tax at the highest tax rate applicable to ordinary income in each such prior year, and the U.S. taxpayer will be required to pay interest on the resulting tax liability for each such prior year, calculated as if such tax liability had been due in each such prior year. Alternatively, a U.S. taxpayer that makes a timely and effective “QEF election” generally will be subject to U.S. federal income tax on such U.S. taxpayer’s pro rata share of the Company’s “net capital gain” and “ordinary earnings” (calculated under U.S. federal income tax rules), regardless of whether such amounts are actually distributed by the Company. For a U.S. taxpayer to make a QEF election, the Company must agree to supply annually to the U.S. taxpayer the “PFIC Annual Information Statement” and permit the U.S. taxpayer access to certain information in the event of an audit by the U.S. tax authorities. We will prepare and make the statement available to U.S. taxpayers, and will permit access to the information. As a possible second alternative, a U.S. taxpayer may make a “mark-to-market election” with respect to a taxable year in which the Company is a PFIC and the Class A Common Shares are “marketable stock” (as specifically defined). A U.S. taxpayer that makes a mark-to-market election generally will include in gross income, for each taxable year in which the Company is a PFIC, an amount equal to the excess, if any, of (a) the fair market value of the Class A Common Shares as of the close of such taxable year over (b) such U.S. taxpayer’s adjusted tax basis in such Class A Common Shares. It may be difficult to bring certain actions or enforce judgments against the Company and/or its directors and executive officers. 13 Investors in the U.S. or in other jurisdictions outside of Canada may have difficulty bringing actions and enforcing judgments against us, our directors or executive officers based on civil liability provisions of federal securities laws or other laws of the U.S. or any state thereof or the equivalent laws of other jurisdictions of residence. We are organized under the laws of Yukon, Canada. Some of our directors and officers, and some of the experts named from time to time in our filings, are residents of Canada or otherwise reside outside of the U.S. and all or a substantial portion of their and our assets, may be located outside of the U.S. As a result, it may be difficult for investors in the U.S. or outside of Canada to bring an action in the U.S. against our directors, officers or experts who are not resident in the U.S. It may also be difficult for an investor to enforce a judgment obtained in a U.S. court or a court of another jurisdiction of residence predicated upon the civil liability provisions of Canadian security laws or U.S. federal securities laws or other laws of the U.S. or any state thereof against us or those persons. 14 CAPITALIZATION AND INDEBTEDNESS The following table sets forth our capitalization and indebtedness as of April 30, 2014. The amounts shown below are unaudited and represent management’s estimate. The information in this table should be read in conjunction with and is qualified by reference to the consolidated financial statements and notes thereto and other financial information incorporated by reference into this prospectus. As at April 30 , 2014 (U.S. dollars) Cash, cash equivalents and marketable securities $1,325,791 Borrowings: Short-term borrowing ― Long-term borrowing 25,571,850 Total borrowing 25,571,850 Equity: Common Shares and equity units 289,269,930 Contributed Surplus 5,171,603 Warrants 543,915 Stock options 19,796,958 Accumulated deficit (321,585,365) Accumulated other comprehensive income 13,305 Total shareholders’ deficit (6,789,654) Total Capitalization $18,782,196 Shares issued and outstanding Class A Common Shares, without par value 75,559,911 Equity Units 500,236 76,060,147 15 USE OF PROCEEDS We will not receive proceeds from the resale of the Securities by the Selling Shareholder. The Selling Shareholder will pay all underwriting discounts, selling commissions, stock transfer taxes, and costs and expenses of legal and other professional advisors incurred by them in disposing of the Securities in secondary offerings. We will bear all other costs, fees and expenses incurred in effecting the registration of the securities covered by this prospectus, including, without limitation, all registration and filing fees and fees and expenses of our counsel and accountants. EXPENSES We will incur the following expenses in connection with the registration of the securities offered by the Selling Shareholder: Legal Fees and Expenses $ 30,000 Accounting Fees and Expenses $ 10,000 SEC Registration Fee $ 4,856 Printing Expenses $ 1,000 TOTAL $ 45,856 All amounts shown are estimates, except for the amount of the SEC registration fee. Any selling commissions, brokerage fees, applicable transfer taxes, and fees and disbursements of counsel for the Selling Shareholder are payable by the Selling Shareholder. 16 TRADING PRICE FOR CLASS A COMMON SHARES Our Class A Common Shares are traded in Canada on the TSXV under the symbol “GRZ.V” and on the OTCQB under the symbol “GDRZF.” Prior to February 1, 2012, our Class A Common Shares were traded on the Toronto Stock Exchange. Prior to March 15, 2013, our Class A Common Shares were traded in the United States on the NYSE MKT (previously named NYSE Amex) under the symbol “GRZ.” The following table sets forth, for the fiscal year, quarter or month indicated, the high and low sales prices of our Class A Common Shares as reported on the TSXV, NYSE MKT or OTCQB, as applicable. The annual high and low sales prices for our Class A Common Shares for the five most recent full financial years are: Year TSXV/TSX NYSE MKT OTCQB High Low High Low High Low Cdn $ 3.78 Cdn $ 2.50 $ 3.48 $ $ 3.60 $ 2.42 4.60 2.70 4.53 2.68 N/A N/A 3.10 1.61 3.14 1.66 N/A N/A 1.84 0.76 1.84 0.71 N/A N/A 1.79 0.51 1.73 0.48 N/A N/A The high and low sales prices for our Class A Common Shares each full financial quarter for the two most recent full financial years and any subsequent periods are: Quarter TSXV/TSX NYSE MKT/OTCQB High Low High Low Second Quarter (through June 5, 2014) Cdn $ 3.80 Cdn $ 3.15 $ 3.52 $ 2.72 First Quarter 4.31 3.30 3.94 2.99 Fourth Quarter Cdn $ 3.78 Cdn $ 3.26 $ 3.60 $ 3.14 Third Quarter 3.66 2.95 3.50 2.75 Second Quarter 3.57 2.80 3.50 2.66 First Quarter (through March 14 for NYSE MKT) 3.35 2.50 3.48 2.42 Fourth Quarter Cdn $ 3.50 Cdn $ 2.70 $ 3.54 $ 2.70 Third Quarter 4.19 2.75 4.11 2.88 Second Quarter 4.60 3.26 4.53 3.15 First Quarter 3.99 2.73 3.98 2.68 (1) The high and low for the second, third and fourth quarter of 2013 are the sale prices on the OTCQB, all previous quarters are the sale prices on the NYSE MKT. The high and low sales prices for our Class A Common Shares for each month for the most recent six months are: TSXV/TSX OTCQB High Low High Low June (through June 5, 2014) Cdn $ Cdn $ $ $ May 3.15 3.52 2.85 April 3.77 3.00 3.42 2.72 March 3.89 3.30 3.46 2.99 February 4.16 3.53 3.76 3.20 January 4.31 3.55 3.94 3.33 December 3.75 3.42 3.50 3.21 17 On June 5, 2014, the closing price for the Class A Common Shares was Cdn$ per share on the TSXV and $3.40 per share on the OTCQB. As of March 31, 2014, there were a total of 75,559,911 Class A Common Shares and 500,236 Class B common shares issued and outstanding. The combined number of holders of Class A Common Shares and Class B common shares of record on June 5, 2014 was approximately 736. As of June 5 , 2014, based on information received from our transfer agent and other service providers, we believe our common shares are owned beneficially by approximately 7,000 shareholders. DESCRIPTION OF CLASS A COMMON SHARES We are authorized to issue an unlimited number of Class A Common Shares of which 75,559,911 Class A Common Shares were issued and outstanding at March 31, 2014. Shareholders are entitled to receive notice of and attend all meetings of shareholders with each Class A Common Share held entitling the holder to one vote on any resolution to be passed at such shareholder meetings. Shareholders are entitled to dividends if, as and when declared by our board of directors. Upon our liquidation, dissolution or winding up, shareholders are entitled to receive our remaining assets available for distribution to shareholders. The Class A Common Shares include associated Class A Common Share purchase rights under our Shareholder Rights Plan Agreement, as amended and restated. Those rights are described under “Item 5 – Continuation of and Amendment to the Shareholder Rights Plan Agreement” in the Proxy Statement/Information Circular attached to our Form 6-K furnished June 1, 2012, which is incorporated by reference into this prospectus. In February 1999, Gold Reserve Corporation became our subsidiary. Generally, each shareholder exchanged its Gold Reserve Corporation shares for an equal number of our Class A Common Shares. For tax reasons, certain U.S. holders elected to receive equity units in lieu of our Class A Common Shares. An “equity unit” is comprised of one Gold Reserve Inc. Class B common share and one Gold Reserve Corporation Class B common share, is substantially equivalent to a Class A Common Share and is generally immediately convertible into a Class A Common Share. Unless otherwise noted, general references to common shares of the Company include Class A Common Shares and equity units as a group. At March 31, 2014, there were 500,236 equity units outstanding. Adjustments will be made in the event of certain corporate transactions, such as, but not limited to, a subdivision or consolidation of the common shares or reorganization, reclassification of the capital, or merger or amalgamation with any other company. SELLING SHAREHOLDER On February 28, 2014, we entered into a Registration Rights Agreement with the Selling Shareholder whereby we agreed to file this Registration Statement and prospectus, registering the Securities on behalf of the Selling Shareholder. Such Registration Rights Agreement is filed with the registration statement of which this prospectus is a part as Exhibit 4
